DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Druzinski on May 3, 2022.
The claims in the application has been amended as discussed below.
47. The submerged combustion melter of claim 46, wherein the non-fluid-cooled baffle includes a refractory material.
50.  The submerged combustion melter of claim 49, wherein the fluid-cooled baffle is configured to receive cooling fluid from the at least one side wall of the plurality of side walls and wherein the cooling fluid includes at least one of water, steam or air.
Claim 51 is cancelled.
Allowable Subject Matter
Claims 1-6, 9-10, 12-30, 32-36, 38-50, and 52-62 is/are allowed.
The following is an examiner’s statement of reasons for allowance is discussed below.
Regarding claims 1-6, 9-10, 12-22, and 38-42, Applicant amended claim 1 to incorporate the subject matter of claims 7 and 8, as stated in the final office action dated Jan. 7, 2022, arguments against the rejection of claim 8 were persuasive.  
Regarding claims 23-30, 32-36, and 61, Applicant amended claim 23 to incorporate the subject matter of claim 22, and as stated in the final office action dated Jan. 7, 2022, arguments against the rejection of claim 22 were persuasive.
Regarding claims 43-49, 52, and 60, Applicant provided new independent claim 43 (previously dependent claim 14), and as stated in the final office action dated Jan. 7, 2022, arguments against the rejection of claim 14 were persuasive.
Regarding claim 62, Applicant provided new independent claim 62 (previously dependent claim 17), and as stated in the final office action dated Jan. 7, 2022, arguments against the rejection of claim 17 were persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741